Citation Nr: 9907085	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-50 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to an increased rating for gouty arthritis, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service during the periods 
of June 1969 to December 1970, November 1990 to August 1991, 
January 1995 to June 1995, and July 1995 to September 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1995 rating action 
in which the RO denied the appellant an increased rating for 
gouty arthritis, evaluated as 20 percent disabling effective 
from August 1991.  The RO also reopened, and then denied,
the appellant's claim of service connection for bilateral 
hearing loss, which had previously been denied in August 1992 
rating action and had become final.  An NOD was filed in 
January 1996, and an SOC was issued in June 1996.  The 
appellant filed a substantive appeal in August 1996, and 
Supplemental SOCs were issued in December 1996, April 1997, 
and January 1998.  Thereafter, in October 1998, the appellant 
testified before the undersigned Member of the Board during a 
personal hearing in Washington, D.C.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.  

2.  There is an approximate balance of positive and negative 
evidence as to whether the appellant's service-connected 
gouty arthritis is manifested by at least three 
incapacitating exacerbations per year.  

3.  The veteran's assertion that his bilateral hearing loss 
had its onset as a result of service is not supported by 
evidence that would render the claim of service connection 
for that disability plausible under the law.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
criteria for a 40 percent evaluation for gouty arthritis have 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991) ; 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5002, 5017 (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects two audiological evaluations 
conducted in November 1973 and January 1982.  Both were 
within normal limits, and no defects in the appellant's 
hearing acuity were noted.  

No testing of the appellant's hearing was undertaken with 
respect to his activation or separation medical examinations 
during his period of active service encompassing November 
1990 to August 1991.  Thereafter, in February 1992, the 
appellant underwent a routine hearing test for "active duty 
special work" (ADSW is a form of active duty for training).  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
40
LEFT
10
5
5
30
40

In March 1992, the appellant submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he claimed service connection for several disorders, 
including gout and bilateral hearing loss.  In May 1992, he 
underwent a medical examination for VA purposes.  A general 
examination revealed the veteran to be suffering from gouty 
arthritis.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
35
LEFT
15
10
15
25
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.

In April 1992, the RO received service medical records for 
the appellant's reserve and active duty encompassing the 
period 1967 to 1970, which reflected treatment for gouty 
arthritis.  In an August 1992 rating decision, the RO denied 
the claim for service connection for bilateral hearing loss, 
and granted a noncompensable service-connected disability 
rating for gouty arthritis, effective from August 1991.  

In February 1993, the appellant underwent an annual naval 
reserve hearing evaluation.  Test results, reflected in 
decibels, were 10/10/10/10/35 (right ear) and 10/5/10/25/35 
(left ear) for 500/1000/2000/3000/4000 Hertz levels.  In June 
1994, the appellant underwent a second hearing evaluation in 
conjunction with active duty for training (special work).  
Test results, reflected in decibels, were 10/10/10/35/35 
(right ear) and 10/5/10/35/35 (left ear) for 
500/1000/2000/3000/4000 Hertz levels.  

Thereafter, in September 1994, following an appeal by the 
appellant of his rating for gouty arthritis, the disability 
evaluation was increased to 20 percent, effective from August 
1991.  

Subsequently, in February and June 1995, the appellant 
underwent further hearing evaluation tests in conjunction 
with active duty for training (special work).  Findings for 
both tests, in decibels, were 10/10/20/20/50 (right ear) and 
10/10/15/25/45 (left ear) for the 500/1000/2000/3000/4000 
Hertz levels.  A subsequent medical examination in September 
1995, for the purpose of separation from active service, 
revealed findings in decibels of 15/10/15/30/50 (right ear) 
and 10/10/15/35/50 (left ear) for the 500/1000/2000/3000/4000 
Hertz levels.  

In an October 1995 rating decision, the RO reopened the 
appellant's claim for service connection for bilateral 
hearing loss, determining that new and material evidence had 
been presented in the form of additional service medical 
records, but then, on the merits, confirmed the previous 
denial.  The RO also found an increase was not warranted for 
the appellant's service-connected gouty arthritis.  

In August 1996, the RO received progress notes from the VA 
Medical Center (VAMC) in Hampton, as well as a progress note 
from Bolling Air Force Base Family Practice Clinic, dated 
from April 1993 to September 1995.  In particular, these 
records noted the appellant's treatment for gout in both his 
right and left ankles.  

That same month, August 1996, the RO received a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which the 
appellant contended, as to the issue of hearing loss, that he 
did not believe all his service medical records had been 
taken into consideration.  In addition, the appellant noted 
that he was a Builder Senior Chief retired from the U.S. 
Naval Reserve and had been involved in construction work, 
which involved working around noise.  With respect to the 
issue of gout, the appellant noted that he had been 
prescribed Indocin, and had enough of the medication on hand 
so as to not need to report for medical treatment on each 
occasion when his disorder became exacerbated.  In addition, 
the appellant specifically noted gout attacks in February, 
May, and September of 1995; and in January, March, and July 
of 1996.  

In August 1996, the appellant underwent examination of the 
joints for VA purposes.  The examiner noted the appellant's 
complaints of right foot and ankle gout-induced flare-ups.  
On clinical evaluation, there was no swelling or deformity of 
the ankles noted.  Range of motion findings with regard to 
the left ankle were -- plantar flexion 0 to 25 degrees, 
dorsiflexion 0 to 15 degrees, pronation 0 to 10 degrees, and 
supination 0 to 10 degrees.  With regard to the right ankle, 
plantar flexion was 0 to 25 degrees, dorsiflexion was 0 to 10 
degrees, pronation 0 to 20 degrees, and supination 0 to 5 
degrees.  The examiner reported, in addition, that X-ray 
findings in the left and right ankle revealed mild 
degenerative changes.  Furthermore, the appellant's uric acid 
level was 9.2, the normal range being, according to the 
examiner,  2.1 to 7.4.  The diagnosis was gouty arthritis of 
both feet.   

In February 1997, the RO received a lay statement from an 
individual who knew the appellant.  The individual noted that 
the appellant on many occasions had incapacitating gouty 
arthritis, specifically during 1995 and 1996, and into 1997.  
It was also noted that the attacks would last for about a 
week, and caused great pain on movement.  

In May 1997, the RO received copies of the appellant's DD 
Form 214 (Certificate of Release or Discharge from Active 
Duty) for his active duty periods.  It also received 
additional copies of the appellant's service medical records, 
which included various audiological examination test 
findings.  

In October 1997, the appellant submitted photographs of his 
knees, ankles, and feet during periods of flare-ups of his 
gouty arthritis.  That same month, the RO received laboratory 
reports from the Norfolk Naval Medical Clinic, in addition to 
progress notes from the National Naval Medical Center in 
Bethesda, MD, dated from May 1991 to September 1995.  These 
records reflected findings and treatment for glucose 
intolerance and hyperlipidemia.  

Thereafter, the RO received VAMC Hampton progress notes, 
dated from October 1997 to February 1998.  These records 
noted treatment for hypertension, diabetes mellitus, and 
gout.  In particular, a progress note, dated in August 1997, 
noted the appellant's report of three to four gouty attacks 
that year.  A progress note, dated in January 1998, revealed 
that the appellant had not had any recent gouty flare-ups.   

In October 1998, the appellant testified before the 
undersigned during a personal hearing in Washington, DC.  
Under questioning, the appellant reported that he went every 
six months to have his gout medically evaluated and treated, 
but that otherwise he treated himself with Indocin, which 
alleviated the pain and swelling over a period of time.  As 
for the frequency of attacks, the appellant testified that 
they occurred three to four times a year, and that his 
attacks in 1997 had kept him out of work twice.  The 
appellant also testified that, when he suffered a gout 
attack, it forced him to "hobble" around until the attack 
subsided.  The appellant also reported gout-like attacks in 
his right knee.  As for his claim of hearing loss, the 
veteran noted that his active duty service involved 
construction projects, and that he was always around loud 
noise.  He also noted that, while he was in the reserves, 
hearing tests were not conducted during annual physical 
examinations.  

Thereafter, the appellant submitted additional evidence 
directly to the Board in support of his claim, waiving, in 
writing, initial regional office consideration.  This 
evidence included a lay statement, dated in October 1998, 
from an individual reporting that the veteran had not been at 
work in April, August, and October 1997 because of swollen 
ankles.  A statement from Centennial Contractors Enterprises, 
Inc, also dated in October 1998, also noted that the 
appellant had been absent from work in April, August, and 
October 1997 due to swollen ankles.  This statement indicated 
that, upon returning to work, the appellant was placed on 
light duty for a period of three days before he could resume 
full activity.  Furthermore, he was noted in 1998 to have 
reported to work on several occasions with swollen ankles and 
a swollen right knee.  During these periods, the veteran was 
placed on light duty.  

In addition, the appellant also submitted additional 
photographs of his knee, feet, and ankles during gouty 
arthritis attacks.  Furthermore, the appellant submitted an 
X-ray of his left elbow, and a statement from John Morina, 
M.D., of Atlantic Orthopaedic Specialists, dated in October 
1998.  Dr. Morina reported that the appellant's left elbow 
exhibited degenerative arthritis with a probable gouty 
component, and that in his professional opinion, the 
appellant's right knee arthritis was directly related to his 
condition of gout and most likely represented a condition of 
gouty arthritis with secondary degenerative arthritis.  

II.  Analysis

Increased rating for gouty arthritis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based upon the 
appellant's assertion that his service-connected gouty 
arthritis is more disabling then previously evaluated.  See 
Johnston v. Brown, 10 Vet.App. 80, 84 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

In this instance, the veteran's service-connected gouty 
arthritis is currently assigned a 20 percent disability 
evaluation under the provisions of Diagnostic Code (DC) 5017 
of the VA Schedule for Rating Disabilities, 38 C.F.R. § 
4.71a.  Pursuant to DC 5017, the veteran's gout is evaluated 
by analogy to the provisions of DC 5002, pertaining to 
rheumatoid arthritis.  Where there is an active process, with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, a 100 percent rating is 
provided.  For manifestations less than the criteria for 100 
percent, but with weight loss and anemia, productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods, a 60 percent rating is for 
assignment.  Symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year warrant a 40 percent evaluation.  One or 
two exacerbations a year, in a well-established diagnosis, is 
rated 20 percent disabling.

With regard to chronic residuals, the rating under DC 5002 is 
as follows:  residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A note to DC 5002 provides that 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
Rather, the higher evaluation is assigned.

Under 38 C.F.R. § 4.40, it is required that consideration of 
functional disability due to pain and weakness be undertaken.  
Under 38 C.F.R. § 4.45, as regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  In rating disability of the 
joints, consideration is to be given to pain on movement, 
swelling, deformity or atrophy of disuse.  Additionally, it 
is the intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.

On review of the record in this case, the Board finds that 
the evidence is both for and against an increased rating.  We 
note that the appellant has a confirmed clinical diagnosis of 
gouty arthritis, and has personally documented three 
incidents in which his gout reportedly became exacerbated and 
incapacitating in 1997.  He further reported that these 
flare-ups caused him pain and swelling in both his ankles and 
right knee, and forced him to stay home from work.  The RO 
received a letter from the veteran's employer reporting that 
he had been absent from work in April, August, and October 
1997 because of swollen ankles, and that he was placed on 
light duty for a number of days upon his return to work.  
Furthermore, the appellant was noted in 1998 to have reported 
to work on several occasions with swollen ankles and a 
swollen right knee.  During these periods, he was placed on 
light duty.  In contraindication of an increased rating, we 
note that there is no medical evidence of record documenting 
treatment for the appellant's episodes of incapacitating 
gout, although he has explained that he took Indocin during 
these periods, which alleviated the symptoms over time.  

Taking into account the lay statements as to the veteran's 
missing work due to gout attacks, and his explanation as to 
why he had not sought medical treatment when his gouty 
arthritis flared-up and became exacerbated, we find that the 
evidence as between a 20 percent rating and a 40 percent 
rating does not support the higher rating by a preponderance, 
but is in relative equipoise.  In such a situation, we give 
the benefit of the doubt to the veteran, and award the higher 
of the two ratings.

Since the appellant has not been found to meet the schedular 
criteria for an increased rating to 40 percent by a 
preponderance of the evidence, the Board logically concludes 
he also does not meet the schedular criteria for a 60 
percent, or higher, disability rating.  In so holding, we 
note the appellant has not shown that he suffers from weight 
loss and anemia productive of severe impairment of health, or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  

Thus, under the reasonable doubt doctrine, we grant an 
increase to 40 percent in the veteran's disability rating for 
gouty arthritis.

Service connection for bilateral hearing loss

In an August 1992 rating decision, the RO denied the 
appellant's claim of service connection for bilateral hearing 
loss.  No appeal was filed, and the decision became final; 
therefore, it is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In 
order to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  As defined by regulation, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

On review of the record, the Board finds that new and 
material evidence has been submitted in the form of 
additional service medical records, which included 
audiological examination findings.  We find this new evidence 
to bear directly and substantially upon the appellant's claim 
of entitlement to service connection for bilateral hearing 
loss.  We therefore agree with the RO's action in reopening 
the claim.

With regard to the appellant's appeal, the Board notes that a 
claimant who has presented new and material evidence to 
reopen a claim has not necessarily present-ed a well-grounded 
claim.  See Elkins v. West, ___ Vet.App. ___, No. 97-1534, 
slip op. at 8 (Feb. 17, 1999) (en banc), noting that, to 
whatever extent the previous caselaw of the United States 
Court of Veterans Appeals (redesignated the United States 
Court of Appeals for Veterans Claims, effective March 1, 
1999) may have suggested that evidence sufficient to reopen a 
claim would also be sufficient to make that claim well 
grounded, such a relationship was decoupled by the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is that, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded.  Winters v. West, ___ Vet.App. 
___, No. 97-2180, slip op. at 4 (Feb. 17, 1999) (en banc).

Therefore, the threshold question to be answered in this 
appeal is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If it has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims, which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong. Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 
(1998).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  The term "active military, naval, or air 
service," as defined at 38 U.S.C.A. § 101(24), includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  

With regard to the appellant's contention that he currently 
suffers from a service-related bilateral hearing loss, the 
Board finds that the claim is not well grounded.  In reaching 
this conclusion, we note that both entrance and separation 
examinations for the appellant's period of active duty 
(November 1990 to August 1991) during the Persian Gulf War 
did not reflect audiological evaluations.  Subsequently, a 
hearing evaluation in February 1992 noted high frequency 
sensorineural hearing loss bilaterally.  A subsequent showing 
of high frequency sensorineural hearing loss of the left ear 
was noted on VA examination in April 1992, with a speech 
recognition score of 94 percent for the right ear and 92 
percent for the left ear.  While the veteran did serve more 
than 90 days during a period of war, and a hearing loss was 
shown within one year of such wartime service, the hearing 
loss did not manifest itself to a degree of at least 10 
percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6100.  
Therefore, service connection for hearing loss is not 
warranted by the medical evidence or by service presumption 
under 38 C.F.R. §§ 3.307 or 3.309.

In addition, in February 1993 and June 1994, audiological 
test results indicated the appellant's hearing acuity to be 
within normal limits.  A hearing test performed in February 
1995, during a period of active duty for training (January to 
September 1995), again noted high frequency sensorineural 
hearing loss.  The veteran has indicated that his military 
construction job exposed him to loud noise.  However, given 
that his previous hearing examination in June 1994 was normal 
and that his civilian occupation also involved work in the 
construction field, and therefore, presumably, exposure to 
loud noise; and the discovery of the hearing disorder only 
one month after the appellant entered active service for 
training, the Board finds the evidence does not support a 
finding that the appellant incurred a high frequency 
sensorineural hearing loss as a result of service.  
Furthermore, there is no showing that the appellant's hearing 
loss was aggravated during the remainder of his active duty 
for training, following the initial finding in February 1995. 

While the Board does not doubt the sincerity of the 
appellant's contentions, and his belief that his hearing 
disability is service related, our decision must be based on 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service.  However, 
competent medical evidence has not been presented 
establishing a link with service as to the claimed hearing 
loss.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski; Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Carbino v. Gober, 10 Vet.App. 507, 510 
(1997), aff'd sub nom. Carbino v. West, ___ F.3d. ___ (Fed. 
Cir. Feb. 12, 1999).

Under the law, the appellant is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau, Montgomery, supra.

The Board concludes, therefore, that the appellant has not 
met the burden of presenting evidence of a well-grounded 
claim for service connection for bilateral hearing loss, 
under the applicable law as interpreted in the Caluza 
precedent.  Where a claim is not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for bilateral 
hearing loss must be denied.  See Epps v. Gober, supra.



ORDER

1.  Entitlement to an evaluation of 40 percent for service-
connected gouty arthritis is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

2.  Entitlement to service connection for bilateral hearing 
loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

- 13 -


- 1 -


